EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Walter Scott (Reg. No. 30,588) on 29 December 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A structure integrated into an outer wall of a building comprising:
a frame having an interior and an exterior, said frame secured and positioned in a wall opening located in the outer wall;
a first movable member, wherein an upper portion of the first movable member is movably attached to a first side of the interior of the frame;
a second movable member opposite the first movable member, wherein an upper portion of the second movable member is movably attached to a second side of the interior of the frame;
a bottom member, wherein at least a portion of the bottom member is permanently secured to a bottom portion of each of the first and second movable members; and
a sash member permanently secured to the first and second movable members and to the bottom member,


7. (currently amended) A structure integrated into an outer wall of a building, said building having an interior and an exterior, said structure comprising:
a frame comprising a top, a first and a second interior side as well as a windowsill, said frame being secured and positioned in a wall opening located in the outer wall;
a first movable member, wherein an upper portion of the first movable member is rotatably attached to the first interior side of the frame;
a second movable member opposite the first movable member, wherein an upper portion of the second movable member is rotatably attached to the second interior side of the frame;
a bottom member, having a first and a second portion wherein the first portion of said bottom member is rotatably secured to a bottom portion of each of the first and second movable members;
a sash member permanently secured to the first and second movable members;
a window track mounted to the exterior of the outer wall below the windowsill,
said second portion of said bottom member [[edge]] comprising a track connection member that movably[[e]] connects to said window track;
wherein said movable track connection member of said second portion of said bottom member is translatable along said window track.

9. (currently amended) A structure integrated into an outer wall of a building comprising:
located in the outer wall;
a first movable member, said first movable member having an upper portion rotatably attached to the first interior side of the frame, and a lower portion below said upper portion;
a second movable member opposite the first movable member, said second movable member having an upper portion rotatably attached to the second interior side of the frame, and a lower portion below said upper portion;
a bottom member having perimeter edges, wherein at least a portion of the bottom member is permanently secured to [[a]] said lower portion of each of said first and second movable members;
a sash member permanently secured to the first and second movable members and to the bottom member; and
an upper seat member having upper and lower ends connected to said lower portions of said first and second movable members and to the perimeter edge of said bottom member furthest from the perimeter edge of said bottom member joined to said sash member,
wherein said structure is positioned in at least one position selected from the group consisting of an extended position providing a weight-bearing enclosure beyond the outer wall of said building, and a retracted position.

11. (currently amended) A structure included in an outer wall of a building comprising:
a frame comprising a top side member, a right-side member, a left-side member, and a bottom side member, said frame secured and positioned in an opening in said outer wall;
a first expansion unit, said first expansion unit comprising:

wherein said left-side member of said first expansion unit is connected by a first weatherproof seal to said left side member of said frame, said top side member of said first expansion unit is connected by a second weatherproof seal to said top side member of said frame, said right-side member of said first expansion unit is connected by a third weatherproof seal to said right-side member of said frame, and said bottom side member of said first expansion unit is connected by a fourth weatherproof seal to said top bottom side member of said frame,
a second expansion unit, said second expansion unit comprising: a left-side member of said second expansion unit, a top side member of said second expansion unit, a right-side member of second expansion unit, and a bottom member of said second expansion unit;
wherein said left-side member of said second expansion unit is connected by a fifth weatherproof seal to said left side member of first expansion unit, said top side member of said second expansion unit is connected by a sixth weatherproof seal to said top side member of first expansion unit, said right-side member of said second expansion unit is connected by a seventh weatherproof seal to said right-side member side member of first expansion unit, and said bottom side member of said second expansion unit is connected by a eighth weatherproof seal to said top bottom side member of side member of first expansion unit,
a sash member connected by a ninth weatherproof seal to said right side member, said top member, said left-side member, and said bottom member of said second expansion unit;
said second expansion unit is movably mounted inside said first expansion unit in a manner that permits reversable movement of said second expansion unit from a retracted 
said first expansion unit is movably mounted inside said frame in a manner that permits reversable movement of said first expansion unit from a retracted position within said frame to an extended position wherein said first expansion unit extends beyond the frame;
wherein said first and second expansion units [[can]] are configured to support a user’s weight beyond said outer wall in the extended position of said first and second expansion units.

Please amend ¶ [0001] of the Specification as follows:
This application is a divisional application of U.S. patent application Ser. No. 16/234,837 filed December 28, 2018, now U.S. Patent No. 10,914,113[[______]], which in turn was a divisional application of U.S. patent application Ser. No. 15/378,512 filed December 14, 2016, now U.S. Patent No. 10,167,663, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/386,980 filed on Dec. 18, 2015, entitled “BUILDING STRUCTURE,” the disclosure of which is hereby incorporated by reference.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a structure included in an outer wall of a building having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635